DETAILED ACTION
1.	Claims 1-9 and 12-36 are pending in this application for reissue of US Patent 10,403,348 (hereinafter “the '348 patent”) issued from application no. 15/556,889 (hereinafter “the '889 application”).  Claims 1, 12, 14-15, 18, 21, 23-25 have been amended and claims 10-11, 27-37 have been cancelled.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘275 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Objection - 37 C.F.R. 1.173
5.	37 CFR 1.173 (c) states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims (emphasis added).

Applicant has not provided any explanation of the support in the disclosure of the patent for the changes made to the claims.   Applicant must explain how each of the limitations of the new claims are supported in the specification with reference to specific passages in the specification with accompanying explanations, not mere citations to columns and lines or paragraph numbers in the specification.  Failure to comply in the next response will result in a notice of non-compliance with no substantive examination.  Failure to provide sufficient explanation of support to satisfy the written description requirements under 35 USC 112(a) may result in additional new rejections under that statute.
           
	Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-9 and 12-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 1 recites the limitation “wherein when a write signal in a first direction is applied between the first electrode and the second electrode, all electric domains in the programming projected block are enabled to be reversed so that a first domain all conductive passage connecting the first electrode with a second electrode is established”.  This limitation is not supported by the specification and Applicant has not provided an explanation of support for this limitation.  The limitation “all electrical domains in the programming projected block” can only be supported if the length of the programming block does not extend much beyond the length “w” of the electrodes (see Figure 6) because the intensity of the electric field generated by the voltage applied between the two electrodes to change the polarization direction  becomes exponentially weaker outside the gap between the two electrodes.   Figures 5 and 6 disclose that “the programming projected block” spans the width “d” and covers the area between the two 

8.	For the purposes of the rest of this examination the limitation “all electric domain in the programming block” will be interpreted as “all electric domain in the programming block between the first electrode and the second electrode.”

Claim Rejections - 35 USC § 102

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-6, 12-14, 16, and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2007/0069263 (“Mizuuchi”).

A non-destructive readout ferroelectric memory (see Figure 10), comprising: 
a ferroelectric storage layer (91); and 
a first electrode layer disposed on the ferroelectric storage layer (92), wherein the first electrode layer comprises a first electrode and a second electrode that are disposed separately, and wherein a polarization direction of the electric domain in the ferroelectric storage layer is substantially not in parallel with a normal line direction of the ferroelectric storage layer (see Figure 9 and paragraph [0150]);
wherein the ferroelectric storage layer is a ferroelectric single-crystal storage layer (see paragraph [0083]);
wherein a programming projected block which is disposed projectedly outwardly relative to the ferroelectric single-crystal storage layer is provided in the ferroelectric single-crystal storage layer (see Figure 10), and the first electrode (92) and the second electrode (92) are disposed at two sides of the programming projected block (91 between the grooves 96) and are spaced apart at least by the programming projected block;
wherein when a write signal in a first direction is applied between the first electrode and the second electrode, all electric domains in the programming projected block are enabled to be reversed so that a first domain wall conductive passage connecting the first electrode with the second electrode is established (see paragraph [0150] and [0166]);
wherein an electric field component, in a direction opposite to the polarization direction of the electric domains of the programming projected block, of the write signal in the first direction is larger than a coercive voltage for reversing the electric domains (see Figure 2 and paragraphs [0116]-[0119]); 
wherein when a write signal in a second direction opposite to the first direction is applied between the first electrode and the second electrode, the reversed electric domains in the programming projected block are enabled to return to the initial polarization direction so that the first domain wall conductive passage disappears (see paragraphs [0114] and [0156]; see also paragraph [0161]); 
wherein an electric field component, in the polarization direction of the electric domains of the programming projected block, of the write signal in the second direction is larger than a coercive voltage for reversing the electric domains, wherein the write signal in the first direction and the write signal in the second direction are electrical signals (see Figure 2 and paragraphs [0116]-[0119]).

12.	With respect to claim 2, Mizuuchi discloses the non-destructive readout ferroelectric memory according to claim 1, wherein the ferroelectric single-crystal storage layer is made from single-crystal LiNbO3 type of ferroelectrics (see paragraph [0124]), or single-crystal (Pb,Zr) TiO3, La-doped (Bi,La) FeO3, BiFe O3, BLTFO12, (La,Bi)4Ti3O12or SrBi2Ta2O9.

13.	With respect to claim 3, Mizuuchi discloses the non-destructive readout ferroelectric memory according to claim 2, wherein the ferroelectric single-crystal storage layer is made from single-crystal LiNbO3 type of ferroelectrics, and wherein the LiNbO3 type of ferroelectric is LiNbO3 or LiTaO3 (see paragraph [0124]).

the non-destructive readout ferroelectric memory according to claim 2, wherein the mol. % of the doped material is 0.1% to 10% (see paragraph [0124]).

15.	With respect to claim 5, Mizuuchi discloses the non-destructive readout ferroelectric memory according to claim 1, wherein the ferroelectric single-crystal storage layer is a doped ferroelectric single-crystal storage layer, and the doped materials are MgO, FeO and Ta205 or any combination of MgO, FeO and Ta205 (see paragraph [138]).

16.	With respect to claim 6, Mizuuchi discloses the non-destructive readout ferroelectric memory according to claim 5, wherein the ferroelectric single-crystal storage layer is single-crystal LiNbC3 doped with 0.1 mol % to 10 mol % of MgO (see paragraphs [0137]-[0138]).

17.	With respect to claim 12, Mizuuchi discloses the non-destructive readout ferroelectric memory according to claim 1, wherein a read signal is applied between the first electrode and the second electrode so as to determine whether the first domain wall conductive passage is established; when the first domain wall conductive passage is established, it means that a first logic state is stored, and when the first domain wall conductive passage disappears, it means that a second logic state is stored (see paragraph [0001] and [0165]-0168], Mizuuchi discloses a ferroelectric memory device using the disclosed “electric switch” that operates by switching polarization direction based on presence or absence of domain wall).

the non-destructive readout ferroelectric memory according to claim 12, wherein the voltage of the read signal is smaller than a coercive voltage of the ferroelectric single-crystal storage layer (See rejection of claim 12; this is an inherent characteristic of a non-destructive ferroelectric memory device because a read signal that is not smaller than a coercive voltage would change the state of the memory element changing the content of the memory device)

19.	With respect to claim 14, the non-destructive readout ferroelectric memory according to claim 1, wherein a thickness of the ferroelectric single-crystal storage layer is set to be larger than a height of the programming projected block (see Figure 10).

20.	With respect to claim 16, the non-destructive readout ferroelectric memory according to claim 14, wherein a thickness of the first electrode layer is larger than or equal to the height of the programming projected block (see Figure 10).

21.	With respect to claims 23 and 24, see the rejection of claims 1, 12 and 13 above.


Allowable Subject Matter
22.	Claims 18-22 and 25-26 would be allowable if the rejection under 112(a) is overcome and are rewritten in independent form.
The following is an examiner’s statement of reasons for indication of allowability: when considered in combination with other limitations of the claims, the prior art of record does not 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992